429 F.2d 426
BOISE CASCADE CORPORATION, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 23656.
United States Court of Appeals, Ninth Circuit.
August 31, 1970.
Rehearing Denied September 29, 1970.

Appeal from the United States District Court for the District of Idaho; Fred M. Taylor, Judge.
James Berlin (argued), of Eberle & Berlin, Boise, Idaho, for appellant.
John S. Brown (argued), Lee A. Jackson, Harry Baum, Stuart A. Smith, Attys., Johnnie Walters, Asst. Atty. Gen., Tax Division, Dept. of Justice, Washington, D. C.; Jay F. Bates, U. S. Atty., Clarence D. Suiter, Asst. U. S. Atty., Boise, Idaho, for appellee.
Before BARNES, BROWNING and DUNIWAY, Circuit Judges.
PER CURIAM:


1
For the reasons stated by the District Judge in his opinion, Boise Cascade Corporation v. United States, D. Idaho, 1968, 288 F.Supp. 770, the judgment should be, and it is


2
Affirmed.